DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
 
Status of Claims
1.	This action is in reply to Applicant’s Request for Continued Examination dated February 3, 2022 and the Supplemental Response dated February 22, 2022.
2.	Claims 1-2, 4-8, 10-12, 14-18 and 20-24 are currently pending and have been examined.
3.	Claims 6, 10, 16 and 20 have been amended.
4.	Claims 3, 5, 9, 13, 15 and 19 have been cancelled.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.            Claims 1-2, 4, 11-12, 14, 21 and 23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claims 1 and 11 recite a substantially similar method and system claim disclosing a method for initiating a cardless automated teller machine (ATM) transaction, comprising: storing at least transaction account data and authentication data; receiving at least desired transaction data and authentication information of a user, the desired transaction data including one or more ATM selections, the ATM transaction selections including at least one of: a withdrawal of funds, a deposit of funds, a transaction account balance inquiry, a currency type, and a currency denomination; 

	 The series of steps recited above describe initiating cardless ATM transactions via a series of steps which is a fundamental economic practice, and a commercial or legal interaction and is thus grouped as certain methods of organizing human activity which is an abstract idea.  

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

	Yes, the claimed invention discloses methods and systems for initiating cardless ATM transactions via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited above describe initiating cardless ATM transactions via a series of steps which is a fundamental economic practice, and a commercial or legal interaction and is thus grouped as certain methods of organizing human activity which is an abstract idea.  
Claims 1 and 11 recite a mobile computing device; an ATM; a memory, input device, authentication module, and a receiving and transmitting device of a mobile computing device, near-field communication and an external computing system.  
The claims recite a mobile computing device, an ATM, a memory, and an external computing system and are applying generic computer components to the recited abstract limitations. The recited input device, authentication module and receiving and transmitting device; and near field communication appear to be software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)


In particular, the claims only recite a mobile computing device (that has a memory, input device authentication module, receiving and transmitting device), an ATM, near field communication and an external computing system which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)
STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information in memory and electronically scanning or extracting data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
The Applicant discloses that the mobile computing device may be any type of device suitable for performing the functions presented, such as a cellular phone, smart phone, smart watch, wearable computing device, implantable computing device, tablet computer, notebook computer, laptop computer, etc.  (See Applicant Specification paragraph 28) The processing server is described in the specification at paragraphs 43 through 54 and Figure 2 and are disclosed not to be exhaustive to all possible configurations of the processing server. The mobile computing device is further described at paragraphs 55-67.  The processor unit or device is disclosed as being a single processor, a plurality of processors or combinations thereof.  (See Applicant Specification paragraphs 104-106, 113)

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2, 4, 12, 14, 21 and 23 further define the abstract idea that is presented in the respective independent Claims 1 and 11 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  
Dependent Claims 2 and 12 further recite a digital token. Dependent Claims 21 and 23 further recite a digital signature.  All of the additional elements recited in the dependent claims appear to be software that are recited at a high level of generality.  These additional elements do not integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-2, 4, 11-12, 14, 21 and 23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Interpretation – Broadest Reasonable Interpretation
7.	In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
The following language is interpreted as not further limiting the scope of the claimed invention.
The preamble of instant claim 1 recites “[a] method for initiating a cardless automated teller machine (ATM) transaction via a mobile computing device, comprising:”
The preamble of instant claim 6 recites “[a] method for processing a cardless automated teller machine (ATM) transaction initiated by a mobile computing device, comprising:”
The preamble of instant claim 11 recites “[a] system for initiating a cardless automated teller machine (ATM) transaction via a mobile computing device, comprising:”
The preamble of instant claim 16 recites “[a] system for processing a cardless automated teller machine (ATM) transaction initiated by a mobile computing device, comprising”
In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “…for initiating a cardless automated teller machine (ATM) transaction via a mobile computing device” as recited in the preambles of Claims 1 and 11 only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
In the instant case, “…for processing a cardless automated teller machine (ATM) transaction initiated by a mobile computing device” as recited in the preambles of Claims 6 and 16 only states a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-2, 4, 11-12, 14, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et. al. (US PG Pub. 2015/0199671) (“Bajaj”) in view of Laracey (US PG Pub. 2012/0160912) (“Laracey”)

Regarding Claim 1, Bajaj discloses the following: 
A method for initiating a cardless automated teller machine (ATM) transaction via a mobile computing device, comprising:
storing, in a memory of a mobile computing device, at least transaction account data and authentication data; (See Bajaj paragraphs 29-30, 35, 44, 46-48, 59-61, 69, 78, 97, 103)
receiving, by an input device of the mobile computing device, at least desired transaction data and authentication information of a user of the mobile computing device, the desired transaction data including one or more ATM transaction selections, the ATM transaction selections including at least one of a withdrawal of funds, a deposit of funds, a transaction account balance inquiry, a currency type, and a currency denomination; (See Bajaj paragraphs 29-31, 35, 54-60, 74-78, Fig. 2A, 3B)
receiving, by a receiving device of the mobile computing device, from an automated teller machine (ATM) via near field communication, a unique identifier associated with the ATM; (See Bajaj paragraphs 29-30, 35-36, 54-61, Fig. 2A – mobile device may send/receive information using NFC; the transaction device [ATM] may send/receive information using NFC, (mobile can receive a randomly generated code [unique identifier] displayed on the screen of the transaction device 103 [ATM]; the user may use the mobile device to identify the particular transaction device [transaction device 103 (ATM)] )
authenticating, by an authentication module of the mobile computing device, the received authentication information based on the stored authentication data; and (See Bajaj paragraphs 74-75, Fig. 3B)
initiating the selected ATM transaction by electronically transmitting, by a transmitting device of the mobile computing device and to an external computing system, at least the received desired transaction data, the unique identifier, and a result of the authentication. (See Bajaj paragraphs 30-31, 35, 54-62, Fig. 2A-B)
Bajaj discloses his invention as to systems and methods for processing cardless financial transactions at transaction devices such as Automated Teller Machines.  (See Bajaj Abstract)  
Figure 1 is a system 100 for use in implementing the disclosed embodiments and comprises a mobile device 101, a transaction device 103 [ATM], network 105, credential processor 107, credential issuer 108, domestic bank 111, payment network 113, receiver 115 and international institution 117. (See Bajaj paragraph 27 and Fig. 1) One of ordinary skill will understand that particular devices in system 100 can be duplicated, omitted or modified as appropriate. (See Bajaj paragraph 27) Additionally, in some embodiments, one of the illustrated devices in Fig. 1 may be combined with another illustrated device, for example, credential processor 107, credential issuer 108 and payment network 113 may be combined into a single system. (See Bajaj paragraph 28)
Mobile device 101 represents a portable device usable by a user for communication purposes which may be implemented as a cellular phone, smartphone, wearable computer, PDA, personal media input device of a mobile device) Mobile device 101 may communicate with network 105 using a wireless network, a mobile network, a satellite network, or the like. (See Bajaj paragraph 29) Mobile device 101 can communicate with other devices, such as credential processor 107, credential issue 108, or transaction device 103 [ATM], over network 105. (See Bajaj paragraph 29)
Mobile device 101 may comprise storage for software that, when executed, causes mobile device 101 to send and/or receive information from devices such as transaction device 103 [ATM]. (See Bajaj paragraph 30 – [storage] - memory of mobile device) The software may be implemented in a variety of ways, in an embodiment, the software may be operable to send and/or receive information from other devices using wireless protocols, for example, the software can be configured to enable mobile device 101 to send or receive information over a Bluetooth connection, over a wireless network connection, using NFC or other standard or proprietary communication protocol. (See Bajaj paragraph 30 – electronically transmitting by a transmitting device of the mobile computing device; sending or receiving information over a communication protocol)
The software may also be configured to enable the receipt of information visually, for example, mobile device 101 may have camera connected to it or scanner functionality, and may capture information encoded in an image or a visual symbol displayed on transaction device 103 (such as a barcode). (See Bajaj paragraph 30 – receiving information by a mobile device using a to capture in an image or a visual symbol displayed on a transaction device [ATM], such as a bar code)
Mobile device 101 enables a user to select an account from a list of accounts (e.g., accounts owned by the user) by presenting a list of available accounts, which may be received from another system, such as credential processor 107 and after selection of an account, mobile device 101 transmits the transaction data and an indication of the selected account to another device. (See Bajaj paragraph 31)   The indication of the selected account may comprise, for example, an identifier for the account or an index value related to the account. (See Bajaj paragraph 31)
Transaction device 103 represents a device configured to perform one or more financial transactions and may be implemented as an Automated Teller Machine (ATM). (See Bajaj paragraph 32 – ATM) Transaction device 103 may be connected to network 105 via a wireless network, a wired network, a cellular network, a satellite network, or the like and may communicate with other devices, such as mobile device 101, credential processor 107 or credential issuer 108 over network 105. (See transaction device 103 [ATM] may communicate with the credential processor 107 via the network using a variety of communication channels)
Transaction device 103 comprises storage for software that, when executed, causes transaction device 103 to send and/or receive information from devices such as mobile device 101 and in one embodiment, the software may be operable to send and/or receive information from other devices using wireless protocols such as Bluetooth connection, over a wireless network connection, using NFC or other standard or proprietary communication protocol. (See Bajaj paragraph 35 – transaction device [ATM] has software to send and receive data from the mobile device and other devices)  The software may also be configured to enable sending information to mobile device 101 in a visual manner, for example, transaction device 103 [ATM] may have functionality for displaying information encoded with using a visual symbol displayed on transaction device 103 (such as a barcode), enabling mobile device 101 to capture an image and receive the encoded information. (See Bajaj paragraph 35 – ATM can display a visual symbol, such as a barcode, for mobile device to capture an image of and receive the encoded data)
Mobile device 101 and transaction device 103 are not limited to using NFC or other wireless connections to communicate directly with one another and may be configured to exchange data by communicating with a separate device connected to network 105. (See Bajaj paragraph 37 - NFC)
Credential processor 107 represents one or more electronic devices that store data for processing transactions, for example, credential processor 107 stores user credentials associated with one or more accounts associated with the user, in a database associated with credential processor 107. (See Bajaj paragraph 40 – account database of a processing server, includes one or more accounts associated with a user) The user credentials comprise, for example, username and password combination associated with a user, email addresses associated with a user, phone numbers, tokens or identifiers associated with mobile device 101, a user, or a user account, biometric data associated with a user, or the like. (See Bajaj paragraph 40 – user credentials stored in the database associated with the credential processor [account database of the processing server] includes tokens or identifiers associated with the mobile device, user or a user account) A database connected to credential processor 107 stores a substitute value associated with the user credentials that may take any form, i.e., alphanumeric, alphabetic, numeric text, hash-based, or binary. (See Bajaj paragraph 41 -– account database of the processing server may include a substitute value that is associated with the user credentials [substitute value for user account]) In some embodiments, the substitute value may be formed such that the transaction device 103 [ATM] recognizes it as associated with a particular network (such as payment 
For example, the substitute value may be in the form of a constructed value which in some embodiments, comprises a string of numbers formatted to resemble a payment card number (also known as a PAN or a Primary Account Number) (See Bajaj paragraph 42)
Some portion of the digits of the constructed value may serve as an indicator value that enables systems that are involved in financial transaction processing to determine a network, such as a payment network. (See Bajaj paragraphs 41-43) Although the constructed value does not represent a particular account, the constructed value’s attribute of resembling a payment card enables payment network 113 to route a transaction that includes the constructed value as though it were a transaction that included an actual PAN. (See Bajaj paragraph 43)
Credential processor 107, in some embodiments, receives a request to generate credentials from a user (e.g., from mobile device 101, transaction device 103 or a personal computer). (See Bajaj paragraph 44) Credential processor 107 may forward the request to credential issuer, receive credentials in response and forward them to credential issuer 108, however in other embodiments, a user can request the generation of credentials directly from credential issuer 108. (See Bajaj paragraph 44)
Credential processor 107, in some embodiments, can receive a request for a substitute value corresponding to a particular account selected by a user (e.g., from mobile device 101 or transaction device 103). (See Bajaj paragraph 45)  In some embodiments, credential processor 107 can determine the substitute value associated with a particular account and send the substitute value back to transaction device 103 for processing while in other embodiments, credential processor may be configured to send a dynamic token in lieu of or in addition to the substitute value to transaction device 103 and may instead request a dynamic token associated with the substitute value by sending a request to credential issuer 108. (See Bajaj paragraph 45 – digital token associated with transaction account)
Credential issuer 108 represents one or more electronic devices that generate data for processing transactions. (See Bajaj paragraph 46) In some embodiments, credential issuer 108 generates one or more substitute values in response to a registration process conducted by the user using, e.g., mobile device 101, transaction device 103, credential processor 107, or payment network 113 (as described more fully below with respect to FIG. 3A) (See Bajaj paragraph 46) In some embodiments, the generated substitute value is distinct from the actual account credentials of a user’s account(s). (See Bajaj paragraph 46) Credential issuer 108, in some embodiments, generates substitute values upon 
Credential issuer 108 may perform a look-up or cross-reference to a database (or other data store) for the received substitute value and after receiving the substitute value, credential issuer 108 may return a dynamic token associated with the substitute value.  (See Bajaj paragraph 48) The dynamic token, in some embodiments, may be an identifier or other piece of data that is usable for only a single transaction and represents a substitute value and/or account credentials stored at credential issuer 108. (See Bajaj paragraph 48) Thus, the actual account credentials need not be communicated to mobile device 101 or transaction device 103 (or its associated switch/driver) and thus enhances security. (See Bajaj paragraph 48) This token is returned to credential processor 107. (See Bajaj paragraph 48) One of ordinary skill will understand that the functionality of credential processor 107 and credential issuer 108 may be combined into a single device or set of electronic devices. (See Bajaj paragraph 49)
FIGS. 2A and 2B show illustrations of user interfaces for completing a transaction using a mobile device 101 and transaction device 103. (See Bajaj paragraph 54 and Figs. 2A-B) One of ordinary skill will understand that a variety of connections may be used to transmit data between transaction device 103 and mobile device 101 such as both devices communicating with a server connected to network 105, Wi-FI, Bluetooth, NFC, other types of wireless connections or wired connections may be used to transmit data between mobile device 101 and transaction device 103. (See Bajaj paragraph 54) One of ordinary skill will also understand that in some embodiments a visual symbol, such as a one-or-two dimensional barcode or other symbol, may be used to communicate data between transaction device 103 [ATM] and mobile device 101. (See Bajaj paragraph 54)
In example, FIG. 2A, a user has initiated a transaction request using a mobile device 101, for example, the user may have pressed a button displayed on a touchscreen on a mobile device 101, opened up an application or utilized a voice command to initiate the transaction or the like and additionally, may have also interacted with transaction device 103. (See Bajaj paragraph 56 and Fig. 2A – initiate a transaction request using a mobile device) The transaction device and mobile device may communicate with one another using a server connected to network 115, for instance the credential processor 107, in order to communicate information concerning the requested transaction from the mobile device to the transaction device and vice versa. (See Bajaj paragraph 57) The user may utilize the mobile device to identify the particular device (here transaction device 103) at which the user desires to accomplish the transaction using an identifier associated with the transaction device 103 printed on the side of the transaction device 103, a randomly-generated code displayed on a screen of transaction unique identifier associated with an ATM where the unique identifier is displayed on the ATM; ATM is where user wants to accomplish the transaction by using the ATM identifier) This enables the server (e.g., credential processor 107) to identify each of the mobile device and transaction device. (See Bajaj paragraph 57 – processing server identifies the specific ATM using the unique identifier)  The requested transaction may comprise at least one of a cash withdrawal, a cash deposit, or a balance inquiry and other transactions, such as purchases, payments, check-cashing, fund transfers (including loading or reloading a prepaid account are possible as well) (See Bajaj paragraph 58 – transaction data includes one or more ATM transaction selections including at least one of a withdrawal of funds, a deposit of funds, a transaction account balance inquiry)
Mobile device 101 may prompt the user to select an account where one or more accounts displayed to the user on the mobile device may be based on the particular transaction requested by the user, for example, if the user initiates a withdrawal transaction, the mobile device may be configured to not display accounts that cannot have a withdrawal made against them. (See Bajaj paragraph 59) After selecting the account, the mobile device sends an identification of the selected account to credential processor. (See Bajaj paragraph 61 – user selects identification of a selected account and sends it to the credential processor [processing server])
FIG. 2B discloses illustrations of user interfaces 200B for processing a transaction using a mobile device 101 and a transaction device 103 [ATM], consistent with disclosed embodiments.  (See Bajaj paragraph 62 and Fig. 2B) Credential processor 107 receives an indication of the selected of the selected account and an identifier associated with the transaction device 103. (See Bajaj paragraph 62 and Fig. 2B)   
In some embodiments, credential processor 107 [processing server] determines a substitute value associated with the account selected by the user and sends the substitute value to the transaction device [ATM] After receiving the substitute value from credential processor 107, transaction device 103 displays a message indicating that the transaction will be processed, for example, by the transaction device displaying a message to the user indicating that the transaction is being processed. (See Bajaj paragraph 63)	In other embodiments, credential processor 107 may be configured to send a dynamic token in lieu of or in addition to the substitute value to the transaction device 103 [ATM] and in these embodiments, credential processor 107 sends a request for a dynamic token to credential issuer 108. (See Bajaj paragraph 64) The request includes, for example, the determined substitute value associated with the selected account, an identifier associated with the transaction device 103, or the like. (See Bajaj 
Consistent with the disclosed embodiments, Fig. 3D is another example process for processing a transaction using a transaction device and a credential processor 107, consistent with disclosed embodiments. (See Bajaj paragraph 82)
In step 331, transaction device 103 receives the substitute value (which could be a constructed value or a dynamic token, as appropriate) and also receives a transaction request. (See Bajaj paragraph 83) In embodiments where the substitute value is a constructed value, transaction device 103 also may determine a payment network associated with the constructed value, such as payment network 113. (See Bajaj paragraph 84) 
As one example, the substitute value may be in the form of a constructed value. (See Bajaj paragraph 71) A constructed value, in some embodiments, comprises a string of numbers formatted to resemble a payment card number. (See Bajaj paragraph 71) For example, such a constructed value may contain a particular value as part of the BIN (Bank Identification Number), such as ’59,’ which indicates that the constructed value is associated with a particular network (such as payment network 113). (See Bajaj paragraph 71) Although the constructed value does not correspond to a particular account, the constructed value’s attribute of resembling a payment card number facilitates routing a transaction that includes the transaction value via payment network 113, as through it were a traditional card-based transaction. (See Bajaj paragraph 71)
As discussed previously, constructed values may contain an indicator value, such as a Bank Identification Number (BIN) which the transaction device 103 may use the indicator value to determine the payment network. (See Bajaj paragraph 84)
 In embodiments, transaction device 103 may send the transaction request and the substitute value to payment network 113 and proceed to step 337. (See Bajaj paragraph 85)  

In step 335, payment network 113 may recognize the indicator value included in the received constructed value, and from the indicator value, determine a corresponding payment network. (See Bajaj paragraph 88) The corresponding payment network may be the same or a different payment network within payment network 113 and may be operated or controlled by the same or separate entities. (See Bajaj paragraph 88)
In step 337, payment network 113 may receive the transaction request and substitute value from credential issuer 108, or from the determination of an indicator value in step 335. (See Bajaj paragraph 89) Payment network 113 then performs a cross-reference in a database to determine account credentials corresponding to the received substitute value. (See Bajaj paragraph 89) As explained above with respect to Fig. 3A, the account credentials may include, for example, a bank account number (including, for example, a Routing Transit Number and account number), a payment card number (including, for example, a card number printed on a debit card), or other account details. (See Bajaj paragraph 89) 
Once payment network 113 determines the account credentials corresponding to the received substitute value, the process continues to step 339. (See Bajaj paragraph 90) In step 339, payment network 113 determines whether the account credentials comprise a payment card number (also known as PAN or Primary Account Number). (See Bajaj paragraph 90)   In step 339, if the payment network 113 determines that the account credentials associated with the substitute value comprise a PAN, payment network 113 may process the transaction as a PAN transaction. (See Bajaj paragraphs 93-94)
If financial institution 300 may consult a database to determine an account number that corresponds to the PAN, in order to determine which account the transaction should be effected against. (See Bajaj paragraph 95) In step 349, payment network 113 receives a confirmation message from financial institution 300. (See Bajaj paragraph 96) Payment network 113 may record the confirmation message and forward the confirmation message to transaction device 103.  (See Bajaj 
Figure 4 of Bajaj discloses an example computer system 400 for implementing the disclosed embodiments. (See Bajaj paragraph 97 and Fig. 4) Each component depicted in these figures (e.g., mobile device 101, transaction device 103, credential processor 107, credential issuer 108, domestic bank 111, payment network 113, and receiver 115) may be implemented as illustrated in computer system 400. (See Bajaj paragraph 97)  In some embodiments, system 400 can be implemented, as appropriate, as a cellular phone, a mobile device, a POS (point-of-sale) device, a transaction device, an ATM, a cash-dispensing, pre-paid card loading or reload, check cashing or deposit, or other value-dispensing device, a server, a wireless device, or any other system that includes at least some of the components of Fig. 4 and can all be connected to one another. (See Bajaj paragraph 97)
System 400 contains a CPU which enables data to flow between the other components and manages the operation of the other components in the computer system where the CPU can be any kind of processor that enables input and output of data. (See Bajaj paragraph 99 and Fig. 4) The system also includes storage device 406 that stores data usable by the other components in system 400 and may be implemented as a hard drive, temporary memory, permanent memory, optical memory, or any other type of permanent or temporary storage device. (See Bajaj paragraph 103) Storage device 406 may store one or more modules of computer program instructions and/or code that creates an execution environment for the computer program in question, such as for example, processor firmware, a protocol stack, a database management system, an operating system, or a combination thereof. (See Bajaj paragraph 103 – one or more modules may be used to execute various parts of the computer program instructions)
While Bajaj teaches systems and methods for processing cardless financial transactions at transaction devices such as ATMs initiated by mobile devices as claimed including disclosing receiving transaction account data, authentication data, a unique ATM identifier associated with an ATM where the user desires to accomplish a transaction, initiating the selected ATM transaction by transmitting the desired transaction data and unique identifier, Bajaj does not fully disclose authenticating, by an authentication module of the computing device, the received authentication information based on the stored authentication data and transmitting the result of the authentication to an external computing system. 
Laracey discloses his invention as to systems, methods, processes, computer program code and means for using mobile devices to conduct transactions with ATM devices. (See Laracey Abstract) Figure user mobile device with input device) The customer may use the mobile device to conduct ATM transactions with an ATM device by interacting with the ATM device and by interacting with an ATM application on the mobile device. (See Laracey paragraph 17 – mobile device has an ATM application that a user can interact with to conduct ATM transactions with an ATM device) No plastic card (such as a debit card, ATM card or other bank card) need be inserted into the ATM device, instead, the transaction occurs without the presentation or insertion of a plastic card into the ATM device. (See Laracey paragraph 17 – cardless ATM)
In a typical example transaction, a customer (who has an ATM application pursuant to the present invention installed on or accessible to their mobile device) approaches an ATM device. (See Laracey paragraph 18)   The customer may authenticate themselves to an ATM application on the mobile device and then operate the mobile device and the ATM application to cause a token or code associated with the ATM device and the current transaction to be scanned. (See Laracey paragraph 18 – customer is authenticating themselves to the ATM application on the mobile device and then may cause a token or code associated with the ATM to be scanned or captured) Alternatively, the customer may authenticate themselves to the ATM application after scanning the ATM token or code from the ATM device. (See Laracey paragraph 18 – user can authenticate themselves to the ATM before or after scanning the ATM code from the ATM)  
In general, the customer authenticates themselves as the legitimate user of the mobile device (and ATM application thereon) to a remote transaction management system and identifies which ATM device the customer wishes to transact with by capturing a token or code associated with the ATM device. (See Laracey paragraph 18)   In situations where the customer authenticates themselves to the ATM application first (before scanning the ATM code), the customer authentication information (such as a passcode or PIN) are transmitted from the mobile device to a transaction management system over a communication path (e.g., via a wireless or cellular network) (See Laracey paragraph 19)  After the authentication process, and after an ATM code has been scanned from the ATM device, data from the ATM code is transmitted to from the mobile device to the remote transaction management system 130 so that the transaction management system 130 may identify the specific transaction the mobile device 102 is involved in as well as the particular ATM device 108 that the customer wishes to interact with. (See Laracey paragraph 21 – indication of successful authentication of the user of the mobile device and data from the ATM code is transmitted from the mobile device to the processing server via a first communication path so the processing server may identify the particular ATM device)   This may be performed by matching the ATM code captured by the mobile device with the corresponding code information at the transaction management system 130 (which may be, for example, stored in a record of a pending transaction table of a database at the system 130 which was generated when the ATM device informed the system 130 of the start of the transaction). (See Laracey paragraph 21 – ATM code sent via the mobile device is matched to an ATM code in a record of a database at the transaction management system [stored in an ATM database of a processing server in a record [structured data set] related to the ATM]) In this way, the mobile device, the ATM device and the transaction are matched. (See Laracey paragraph 21) Once this matching has been performed, a response message may be returned to the mobile device prompting the customer to perform a next step in the transaction.  (See Laracey paragraph 21) In some embodiments, the transaction management system 130 may also transmit data to the ATM device 108 to facilitate a transaction involving the mobile device 102. (See Laracey paragraph 21)   For example, the transaction management system 130 interacting with either the mobile device 102 or the ATM device 108 (or a combination thereof) may cause a display to be presented to the customer presenting the customer with transaction options available (such as withdraw funds, make a balance inquiry, make a funds transfer, transfer funds to another account holder, etc.) (See Laracey paragraph 21)  
A number of techniques may be used to generate or present the ATM code. (See Laracey paragraph 23) In some embodiments, the ATM code is dynamically generated for each ATM transaction (or for each ATM device location) and in some embodiments, the ATM code is a static identifier associated with an individual ATM device location. (See Laracey paragraph 23) In some embodiments, whether the ATM code is static or dynamically generated, the ATM code may be displayed on a display device of the ATM device (or on a display associated with the ATM device). (See Laracey paragraph 23) 
From the customer perspective, the ATM transaction process of the present invention may begin with the customer performing an authentication process to confirm their identity and authority to conduct ATM transactions using the present invention. (See Laracey paragraph 24) The authentication process may be performed after, or in some situations, prior to the customer’s scanning of an ATM code at a desired ATM device.  Pursuant to some embodiments, the authentication process serves to authenticate the customer to the transaction management system 130.  (See Laracey paragraph 24) The authentication process may involve the customer launching a mobile ATM application or a Web browser on the mobile device 102 and providing one or more credentials or items of information to the 
The authentication process, in some embodiments, also involves the comparison of one or more attributes of the mobile device 102 with a stored set of attributes collected from the mobile device during a registration process (where attributes associated with a particular mobile device are linked to a record associated with the consumer). (See Laracey paragraph 25 – authenticating by an authentication module of the mobile computing device, the received authentication based on the stored authentication data) For example, the attributes may include identifiers associated with the mobile device which uniquely identify the device. (See Laracey paragraph 25 – authentication information of a user of the mobile computing device)  In this way, the customer is authenticated two ways – with something they know (login credentials) and something they have (mobile device) (See Laracey paragraph 25 – receiving by an input device of the mobile computing device authentication information of a user of the mobile computing device) Once the customer is successfully authenticated, then the system has access to a variety of attributes about the customer, including a list of payment accounts that the customer previously identified to the transaction management system 130 [processing server] as part of the registration process. (See Laracey paragraph 25)
	After (or, in some embodiments, before) a successful authentication process, the customer is prompted to scan, capture (or otherwise enter) the ATM code from the ATM 108 (shown as interaction 112 between the mobile device and the ATM device) [receiving by the mobile computing device, unique identifier] The ATM code is used, as further described further in Laracey, to uniquely a specific transaction involving a specific ATM device 108, so that transactions pursuant to the present invention may be accomplished. (See Laracey paragraph 26) After capture of the ATM code, the mobile device transmits the ATM code to the transaction management system. (See Laracey paragraph 26 – transmitting from the mobile device to the processing server/external computing system, unique identifier)  
	The transaction management system 130, upon receipt of the ATM code from the mobile device, performs a lookup to uniquely identify the current transaction and the specific ATM device and to confirm that the transaction can occur between the customer and the ATM device. (See Laracey paragraph 27 – executing a query to identify a specific ATM device profile where the received ATM code corresponds to the unique ATM identifier) If the current transaction and the specific ATM device are identified, a response message is transmitted to the mobile device with instructions prompting the customer to take a next step. (See Laracey paragraph 27 - where the received ATM code corresponds to the unique identifier)
Further details of some aspects of a system according to some embodiments of the present invention will now be described by reference to Fig. 2 which is an example payment system network environment showing communication paths between a mobile device 202, ATM device 208, transaction management system 230 and payment processing systems 232. (See Laracey paragraph 31) 
Mobile device 202 has a display screen and a data entry device 238 (such as a keypad or touch screen, or voice interface)  Mobile device 202, in some embodiments, also has a camera or other image capture device which allows the mobile device 202 to capture an image or representation of an ATM token 210 associated with an ATM device 208 and a customer may operate mobile device 202 to take a digital picture or capture the image of an ATM code displayed on or at an ATM device to initiate an ATM transaction.  (See Laracey paragraph 35) In some embodiments, an ATM code is displayed on or near a display device of an ATM device and may be either a “static” or “dynamic” ATM code and may be presented in various forms that may be read, captured or key-entered using a mobile device. (See Laracey paragraph 36)
In embodiments where dynamic ATM codes are used, the ATM code may be displayed on a display device associated with the ATM device and may be generated to uniquely identify a specific transaction involving an ATM device, and may be “dynamic” in that the ATM code information changes from transaction to transaction (e.g., the ATM code may be randomly generated for each transaction, or may be based on a time stamp as well as the location of the ATM device, transaction details, or the like).  (See Laracey paragraph 37 – ATM code information, may be valid for use during a predetermined period of time) In some embodiments, the code may encode or including information identifying a transaction type (deposit, withdrawal, funds transfer, person to person transfer, etc.) and/or a transaction amount. (See Laracey paragraph 37) In some embodiments, the dynamic code may also encode or include information associated with additional information helpful or related to the transaction or specifying one or more targeted offers or messages (such as by including an informational or messaging URL or the like). (See Laracey paragraph 37 – dynamic code encoding or including information related to the transaction) In some embodiments, where transaction information is encoded in the code, when the mobile device 202 is subsequently operated to scan or capture the ATM code, the mobile device may 
A transaction at an ATM device may proceed in several ways pursuant to various embodiments of the present invention. (See Laracey paragraph 38) In an embodiment, the transaction starts at the ATM device with a customer selecting an option to initiate a mobile transaction which causes an ATM code to be displayed on a display device of the ATM device for capture by the mobile device. (See Laracey paragraph 38) Information associated with the ATM code, as well as additional information may be transmitted to a transaction management system for processing. (See Laracey paragraph 38) For example, information may be transmitted from the mobile device to a transaction management system [processing server] to verify a device signature of the mobile device. (See Laracey paragraph 38 – transaction request with the ATM code is sent from a mobile computing device to the processing server to verify a device signature) The device signature may be a unique combination of hardware attributes selected to verify the mobile device’s signature to verify that the device was known or recognized by the system. (See Laracey paragraph 38) If the device signature is not recognized, the ATM transaction process may not proceed. (See Laracey paragraph 38) The customer is then prompted to enter “something they know” such as a user identifier and password or PIN (or other user credentials) and this information would be used to verify that the user has a valid account on the system where this information may be entered into the mobile device. (See Laracey paragraph 38) 
Once the user has been successfully authenticated, the system would then take the additional step of verifying the device signature of the mobile device was associated with the user credentials that had been entered and if the association was valid, the customer could continue the ATM transaction. (See Laracey paragraphs 39-40 – once user is successfully authenticated on the mobile computing device, the generated device signature by the mobile device is verified)
In some embodiments, the customer is prompted to scan the ATM code prior to authentication processing and in other embodiments, the customer may be prompted to perform the authentication processing first and then is prompted to (and does) scan an ATM code displayed on the ATM device to indicate which specific ATM device they wish to transact with. (See Laracey paragraph 41 – ATM code indicates specific ATM device to interact with) In either case, the ATM code may be either a static or dynamic code where a “dynamic” ATM code may be a visual code generated for each transaction and may be displayed as a barcode (or other image) on a display device associated with the ATM device.  (See Laracey paragraph 42) In some embodiments, the ATM code is a static or dynamic ATM code in an 
Once authentication of the customer and the mobile device is complete, and the ATM code has been scanned and transmitted to the transaction management system, the customer may be presented with a user interface and transaction options in several different ways, for instance, the user interface may provide options such as “get balance”, “make withdrawal”, “make transfer”, etc. that may be displayed on a display screen of the mobile device and the selections may be communicated to the transaction management system through network 201 and then relayed to the ATM device 208 through network 220.  (See Laracey paragraph 43)
Once the instructions have been confirmed and passed to the ATM device, the ATM device may be operated to perform any required actions and a reconciliation from the customer’s account is performed under control of the transaction management system.  (See Laracey paragraphs 41-44)
In an alternate embodiment, an ATM transaction proceeds as follows. (See Laracey paragraph 46) First the customer launches an ATM application on their mobile device and the transaction management system 230 [processing server] verifies the “device signature” of the mobile device to verify the mobile device’s signature with a set of known signatures to verify that the mobile device is “known” to the system 230 wherein if the mobile device signature was not recognized, the customer could not proceed further in the authentication process. (See Laracey paragraph 46 – authenticating device signature using known [stored] data to compare it to)  
Next, the customer scans an ATM code displayed on the ATM device and the ATM code that is scanned is sent by the mobile device to the transaction management system which compares the received ATM code to determine: (i) if the ATM code is a valid ATM code issued by the system (and, in some embodiments, matches a transaction record created when a dynamic code was generated for the ATM device), (ii) the location of the ATM device that the ATM code was allocated or associated with, and/or (iii) transaction details (such as type of transaction, the transaction amount, etc.) and as discussed above, the ATM code may be static or dynamic. (See Laracey paragraphs 47-48 – processing server compares the received ATM code with data in the system, such as a transaction record to identify a specific ATM where the ATM identifier corresponds to the unique ATM identifier)
The customer is then prompted to enter “something they know” such as a user identifier and password or PIN (or other user credentials) that are used to verify that the customer has a valid account on the system and once successfully authenticated, the system takes the additional step of verifying that the device signature of the mobile device was associated with the user credentials that had been authenticating the received authentication based on stored authentication data) Once the authentication is complete, the user may be provided with a user interface on the display screen of the mobile device to select transaction options which are communicated to the transaction management system through network 201 and then relayed to the ATM device 208 through network 220. (See Laracey paragraph 51)
In reference to Figure 3, Laracey further discloses that that ATM code may be represented as a dynamic two dimensional bar code image or “QR code” which has been captured or imaged by a camera associated with the mobile device. (See Laracey paragraph 55 and Fig. 3 – reading a machine readable code) In some embodiments, the mobile ATM application running on the mobile device is configured to automatically capture, decode and transmit the code during the course of an ATM transaction. (See Laracey paragraph 55 – decoding using the ATM mobile application of the mobile computing device, the machine readable code)
Laracey discloses that the mobile device can include a memory interface, one or more data processors, image processors and/or central processing units and peripherals interface that may be integrated into one or more integrated circuits and can be coupled by one or more communication buses or signal lines. (See Laracey paragraphs 63-64) The mobile device may include one or more input/output devices and/or sensor devices.  (See Laracey paragraphs 64-67)
The mobile device can also include a camera lens and sensor that can capture still images and/or video.  (See Laracey paragraph 70) The camera may be used, for example, to capture or capture images of an ATM code associated with a specific ATM to be used by the account holder. (See Laracey paragraph 70) The mobile device can also include one or more wireless communication subsystems. (See Laracey paragraph 71)
The memory interface can be coupled to the memory which can include high-speed RAM and/or non-volatile memory and may also store application programs which act, in conjunction with the processors to cause the mobile device to operate to perform certain functions, including ATM transaction application related functions described herein. (See Laracey paragraphs 73-74)
The memory can also store data, including but not limited to documents, images (including images containing advertisements and offers), video files, audio files, and other data. (See Laracey paragraph 75)
Figure 8 of Laracey is a diagram of a transaction process from the perspective of an account holder (“customer”) operating a mobile device. (See Laracey paragraph 77)    The transaction process includes a number of steps that may be performed by a customer operating a mobile device to complete 
In some embodiments, prior to executing an ATM transaction using the mobile device, a customer may first perform a registration process in which data associated with transaction accounts (such as one or more checking, savings, or other ATM-accessible amounts) are provided to the transaction management system and associated with the ATM application. (See Laracey paragraph 78 – registration process provides transaction account data to the processing server and associated with the ATM application [which is stored in memory on the mobile device]) In some embodiments, authentication data for use in authenticating the customer and the mobile device during a transaction may also be identified.  (See Laracey paragraph 78) Registration may include customer interaction with a registration server (which may be a component of or related to the transaction management system) to initiate a registration process. (See Laracey paragraph 78) The registration Web page may request the customer provide some identifying information to being the account creation process, for example the customer name, address, contact information as well as contact preferences and the customer may also establish an account during the registration process.  (See Laracey paragraph 78) The account may be associated with contact and identifying information associated with the customer as well as information identifying one or more mobile device(s) from which the customer wishes to conduct ATM transactions. (See Laracey paragraph 78 – identifying information associated with the customer and mobile device stored as part of the registration process) Each mobile device may, for example, be identified by its phone number and/or other unique identifier(s) (such as a hardware serial number, an ASIN, a UUID in the case of an iPhone, a component serial number such as a CPU serial number or the like). (See Laracey paragraph 78) In some embodiments, where the customer registers by first downloading an ATM application having a registration module onto their mobile device, the system may capture unique identifying information associated with the mobile device. (See Laracey paragraph 78 – ATM application is stored on the memory of the mobile device and registration information including account data and authentication data is also stored on the mobile device system)
During the registration and account set up, the customer also provides the information about one or more transaction accounts that the customer wishes to have associated with the ATM transaction system of the present invention. (See Laracey paragraph 79 – transaction account data) For 
Once the customer has registered and configured an account and a transaction application pursuant to the present invention, the customer may use the mobile device to conduct an ATM transaction at participating ATM devices. (See Laracey paragraph 84) The process begins at 802 where the customer who is a participant in the ATM transaction program of the present invention launches an ATM application on their mobile device. (See Laracey paragraph 84 and Fig. 8) The ATM transaction application may be an “app” or computer program code stored on the mobile device. (See Laracey paragraph 84) Processing continues where the customer is prompted to enter authentication information such as a user identifier, a password, or other credentials into a login screen displayed on the mobile device.  (See Laracey paragraph 85) Processing may also including collecting or generating device-related information for use in authenticating the customer. (See Laracey paragraph 85)  A determination is made whether the authentication passed or failed where the transaction management system uses the received information determine if the customer (and/or device) can be successfully authenticated based on information previously stored at or accessible to the transaction management system, for example, in the situation where a password authentication is required, processing may include a determination of whether the password received matches a stored password for the customer. (See Laracey paragraph 86 – authenticating by an authentication module of the mobile computing device the received authentication information based on the stored authentication data)  
If the authentication processing is successful (that is, if the customer and the device have successfully been identified by the transaction management system), where the mobile payment application enables the customer to take steps to capture an ATM code displayed on the display screen of the ATM device the customer wishes to conduct a transaction with. (See Laracey paragraph 87) Processing may also include presenting a list of ATM transaction options to the customer, for example, once the ATM code has been captured, the mobile device may display all of the customer’s transaction accounts that have been registered with the system.  (See Laracey paragraph 87)
In some embodiments, the customer may be prompted to point a camera of the mobile device at a bar code image of an ATM code and to operate the mobile device to capture the image.  (See Laracey paragraph 88) In embodiments, where the ATM code is displayed in the form of an encoded bar code image, the ATM transaction application installed on the mobile device may automatically operate decoding by the decoding module of the mobile computing device, the machine readable code to identify the unique identifier [ATM code])   
Processing continues where the customer specifies one or more transaction details, including for example, a transaction type (e.g., withdrawal, deposit, balance inquiry, etc.) and a transaction amount. (See Laracey paragraph 93) This information may be received from the customer via an input device of the mobile device and the customer may also specify a desired account with which to conduct the transaction. (See Laracey paragraph 93 – receiving by an input device of the mobile computing device at least desired transaction data)
Processing may continue where the mobile device transmits the ATM code and the transaction details in a customer transaction request message to the transaction management system where the customer transaction request message includes information associated with the identity of the customer (determined during the authentication process). (See Laracey paragraph 94 – initiating the selecting ATM transaction by transmitting the ATM code [unique identifier], desired transaction data and a result of the authentication process/indication of successful authentication of the user in a customer transaction request message [transaction request])  This information, coupled with the information about the mobile deice, allows the transaction management system to determine that it is interacting with an authorized user operating an authorized device, allowing the system to locate the appropriate transaction account(s) for the user. (See Laracey paragraph 94) The transaction management system uses the ATM code and additional information received from the mobile device (e.g., such as location data) to identify the specific transaction, the customer and the specific ATM device (or group of devices) with which the customer wishes to conduct a transaction. (See Laracey paragraph 94) The ATM device(s) may be identified by performing a database lookup of devices and the transaction management system may also determine, based on the identified ATM device or on other information contained within the transaction request message, a list of possible transaction options and other information for use in responding to the customer transaction request message.  (See Laracey paragraph 94 – plurality of ATM profiles stored in a database of the processing server [transaction management system] are identified using a database lookup [querying module of the processing server] to identify a specific ATM profile where the included ATM identifier corresponds to the unique ATM identifier)
In conjunction with processing the customer transaction request message, the transaction management system may interact with the ATM device identified by the ATM code to activate it or configure it for use in completing or conducting the transaction with the customer. (See Laracey processing server may interact with the specific ATM device identified by unique ATM identifier)  In some embodiments, this may include transmitting information associated with the customer and the customer’s selected transaction account to the ATM device, effectively enabling or activating the ATM device for use in completing the transaction (e.g., by transmitting data to the ATM device through an ATM switch or network) (See Laracey paragraph 95 – data is transmitted to the ATM based on communication data included in the specific ATM profile)
Processing continues where the customer completes the transaction where completion of the transaction includes some customer interaction with the ATM device and once complete, processing continues where a transaction completion message is received. (See Laracey paragraphs 96-97)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and systems for processing cardless financial transactions at transaction devices such as Automated Teller Machines (ATMs) initiated by mobile devices by using identifiers associated with an ATM where a user desires to accomplish a transaction as taught by Bajaj with the systems, methods, processes and computer program code means for using mobile devices to conduct transactions with ATM devices without presentation or insertion of a plastic card into the ATM device that also details authentication of received authentication information based on stored authentication data and transmitting the result of the authentication to an external computing system as taught by Laracey in order to ensure that the customer is the legitimate user of the mobile device and ATM application thereon and allowing for the system to locate the appropriate transaction accounts for the user.

Regarding Claim 11, this claim recites substantially similar limitations as to a system claim as those recited in Claim 1 and as to those limitation is rejected for the same basis and reasons as presented above.  

Regarding Claims 2 and 12, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations is rejected for the same basis and reasons as above as if recited in full herein. Further, Bajaj discloses the following:
wherein the transaction account data comprises a digital token associated with a transaction account authorized for ATM withdrawal. (See Bajaj paragraphs 44-48, 62-64, 76-77, 83)

Regarding Claims 4 and 14, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those claims are rejected for the same basis and reasons as above as if recited in full herein.  Further, Bajaj in view of Laracey discloses the following:
wherein the unique identifier is valid for use during a predetermined period of time.  (See Bajaj paragraph 48)
In addition to the rejection in chief as disclosed above as if recited herein in full, Laracey discloses that in embodiments where dynamic ATM codes are used, the ATM code may be displayed on a display device associated with the ATM device and may be generated to uniquely identify a specific transaction involving an ATM device, and may be “dynamic” in that the ATM code information changes from transaction to transaction (e.g., the ATM code may be randomly generated for each transaction, or may be based on a time stamp as well as the location of the ATM device, transaction details, or the like).  (See Laracey paragraph 37 – ATM code information, may be valid for use during a predetermined period of time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and systems for processing cardless financial transactions at transaction devices such as Automated Teller Machines (ATMs) initiated by mobile devices by using identifiers associated with an ATM where a user desires to accomplish a transaction as taught by Bajaj with the systems, methods, processes and computer program code means for using mobile devices to conduct transactions with ATM devices without presentation or insertion of a plastic card into the ATM device that also discloses that also details authentication of received authentication information based on stored authentication data and transmitting the result of the authentication to an external computing system as well as dynamic ATM codes that may be generated for each transaction as taught by Laracey in order to ensure that the customer is the legitimate user of the mobile device and ATM application thereon and allowing for the system to locate the appropriate transaction accounts for the user.

Regarding Claims 21 and 23, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as above. Further, Bajaj in view of Laracey discloses the following:
wherein the result of the authentication is a digital signature generated by the authentication module representing a successful authentication.
processing server] to verify a device signature of the mobile device. (See Laracey paragraph 38 – transaction request with the ATM code is sent from a mobile computing device to the processing server to verify a device signature [digital signature]) The device signature may be a unique combination of hardware attributes selected to verify the mobile device’s signature to verify that the device was known or recognized by the system. (See Laracey paragraph 38) If the device signature is not recognized, the ATM transaction process may not proceed. (See Laracey paragraph 38) The customer is then prompted to enter “something they know” such as a user identifier and password or PIN (or other user credentials) and this information would be used to verify that the user has a valid account on the system where this information may be entered into the mobile device. (See Laracey paragraph 38) 
Once the user has been successfully authenticated, the system would then take the additional step of verifying the device signature of the mobile device was associated with the user credentials that had been entered and if the association was valid, the customer could continue the ATM transaction. (See Laracey paragraphs 39-40 – once user is successfully authenticated on the mobile computing device, the generated device signature [digital signature] by the mobile device is verified [successful authentication])
In an alternate embodiment, an ATM transaction proceeds as follows. (See Laracey paragraph 46) First the customer launches an ATM application on their mobile device and the transaction management system 230 [processing server] verifies the “device signature” of the mobile device to verify the mobile device’s signature with a set of known signatures to verify that the mobile device is “known” to the system 230 wherein if the mobile device signature was not recognized, the customer could not proceed further in the authentication process. (See Laracey paragraph 46 – authenticating device signature [digital signature] using known [stored] data to compare it to)  
Next, the customer scans an ATM code displayed on the ATM device and the ATM code that is scanned is sent by the mobile device to the transaction management system which compares the processing server compares the received ATM code with data in the system, such as a transaction record to identify a specific ATM where the ATM identifier corresponds to the unique ATM identifier)
The customer is then prompted to enter “something they know” such as a user identifier and password or PIN (or other user credentials) that are used to verify that the customer has a valid account on the system and once successfully authenticated, the system takes the additional step of verifying that the device signature of the mobile device was associated with the user credentials that had been entered. (See Laracey paragraphs 49-50 – authenticating the received authentication based on stored authentication data) Once the authentication is complete, the user may be provided with a user interface on the display screen of the mobile device to select transaction options which are communicated to the transaction management system through network 201 and then relayed to the ATM device 208 through network 220 (See Laracey paragraph 51)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and systems for processing cardless financial transactions at transaction devices such as Automated Teller Machines (ATMs) initiated by mobile devices by using identifiers associated with an ATM where a user desires to accomplish a transaction as taught by Bajaj with the systems, methods, processes and computer program code means for using mobile devices to conduct transactions with ATM devices without presentation or insertion of a plastic card into the ATM device that also details authentication of received authentication information based on stored authentication data that includes verifying device signatures as taught by Laracey in order to ensure that the customer is the legitimate user of the mobile device and ATM application thereon and allowing for the system to locate the appropriate transaction accounts for the user.

Relevant Prior Art Not Currently Relied On
Labrou et. al (US 2006/0206709) - Labrou discloses his invention as to authenticating a mobile device communicatively connectable to a wireless network by an authentication parameter from a secure transaction server (STS) as a mobile device authenticator to authorize an action with a provider. Labrou discloses a computer system to provide mobile device authentication 
Varadarajan (US PG Pub. 2011/0238573) Varadarajan discloses a method and system for conducting ATM transactions without the use of an ATM card using a mobile user device.  The system includes an ATM and a network each configured to communicate with a mobile user device and the provider system.  The mobile user device is configured to receive transaction information related to an ATM transaction between a user of the mobile user device and the provider system.  The ATM is configured to receive the transaction information provided to the mobile user device such that the ATM and the provider system can process the ATM transaction when the transaction information is input into the ATM. The ATM may include an ATM interface configured to receive transaction information from and send transaction information to an interface of the mobile user device and the system may be configured such that a transaction identifier is substituted for all or a portion of the transaction information provided to the ATM to conduct the transaction. 
Thomas et al. (US Patent 10,535,047) Thomas discloses his invention as to methods and systems for completing financial operations via a contactless automated teller machine.    A financial institution computing system includes a network interface circuit exchanging information over a network, a customer database retrievably storing financial information relating to a plurality of customers and a data exchange circuit that receives a financial operation request. The financial operation request is generated by an ATM in response to a payment token received from a mobile wallet circuit on a mobile device. The data exchange circuit authorizes the financial operation request based on information in the customer database. 
Recriwal et al. (US PG Pub. 2017/0124544) Recriwal discloses his invention as to a method and system for cardless use of an ATM.  The method includes receiving as an input a user-identified ATM that the user wishes to use, receiving and verifying the OTP entered into the ATM, and on successful verification, authorizing access to the services available to the ATM.


Response to Arguments
Applicant's arguments filed February 3, 2022 and February 22, 2022 have been fully considered and are persuasive in part as fully disclosed below.

Regarding the Applicant Initiated Interview:
	Examiner held an interview with Applicant prior to the Final Rejection on September 22, 2021.  Applicant requested another interview After Final which was denied due to the extensive issues remaining with the application.

Regarding the Examiner Initiated Interview:
	Examiner initiated an interview with Applicant on February 14, 2022 to discuss some 112 issues.  Examiner asked Applicant to resolve some issues via a Supplemental Amendment, which was filed on February 22, 2022.
	
Regarding the 101 Rejection of Record:
	Based on the arguments presented and claim amendments made (See Applicant’s Arguments dated 02/22/2022, pages 3-9) Examiner has withdrawn the 101 Rejection as to Independent Claims 6 and 16 and the associated Dependent Claims 7-8, 10, 16-18, 20, 22 and 24.
	Independent Claims 1 and 11 and the associated Dependent Claims 2, 4, 12, 14, 21 and 23 are different in scope than Claims 6 and 16 and as fully disclosed in the rejection in chief, are still subject to the 101 Rejection.
	The 101 Rejection is maintained as to Claims 1-2, 4, 11-12, 14, 21 and 23.

Regarding the 103 Rejection of Record:
	Examiner has considered Applicant’s arguments and claim amendments as to the processing of the ATM transaction (as claimed in Claims 6 and 16) and notes that as to those claims that Applicant’s arguments are persuasive.  Accordingly, as to Claims 6 and 16, the prior art of record and the prior art most recently applied as to those claims appears to be overcome by the latest amendments and arguments.  The claims dependent on Claims 6 and 16, Dependent Claims 7-8, 10, 16-18, 20, 22 and 24 currently do not have a prior art rejection.
Claims 1 and 11, the claims are initiating an ATM transaction and the claims are different in scope Claims 6 and 16.  The prior art of record appears to be applicable to Claims 1 and 11 and their dependent claims as currently recited.
	The 103 Rejection is maintained as to Claims 1-2, 4, 11-12, 14, 21 and 23.

Further as to the Status of the Application:
	As to Independent Claims 6 and 16 and the associated Dependent Claims 7-8, 10, 16-18, 20, 22 and 24.  While there are currently no rejections being applied to these claims, the application is not yet in condition for allowance as there are pending claims still subject to both 101 and 103 Rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        March 26, 2022